DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 22 June 2022. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 11,194,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are the broadening of the current claim set.
	Claim 1 of the current application recites: A traffic radar system comprising: a radar transceiver configured to transmit and receive radar beams in a front zone corresponding to an area in front of a patrol vehicle or in a rear zone corresponding to an area behind the patrol vehicle and to generate an electronic signal corresponding to the received radar beam; a speed determining element configured to determine and output a speed of the patrol vehicle and not receive signals or data from the patrol vehicle; and a processing element configured to receive a plurality of digital data samples derived from the electronic signal, receive the speed of the patrol vehicle from the speed determining element, perform a time domain to frequency domain conversion on the digital data samples creating a plurality of frequency bins, each frequency bin associated with a frequency bin number, having a relative magnitude value, and corresponding to a speed of a vehicle, convert the speed of the patrol vehicle to a frequency bin number, form a patrol vehicle speed window that includes a range of frequency bin numbers having the frequency bin number of the converted patrol vehicle speed as a center of the range, determine at least one group of successive frequency bin numbers outside of the patrol vehicle speed window whose relative magnitude is greater than a spike threshold value, convert one frequency bin number in each group to the relative speed of one target vehicle, and convert the relative speed of the target vehicle to an absolute speed using the speed of the patrol vehicle.
	Claim 1 of ‘039 recites: A traffic radar system comprising: a first radar transceiver configured to transmit and receive radar beams from a front zone corresponding to an area in front of a patrol vehicle and to generate a first electronic signal corresponding to the received radar beam; a second radar transceiver configured to transmit and receive radar beams from a rear zone corresponding to an area behind the patrol vehicle and to generate a second electronic signal corresponding to the received radar beam; a speed determining element configured to determine and output a speed of the patrol vehicle and not receive signals or data from the patrol vehicle; and a processing element configured to receive a plurality of digital data samples derived from one of either the first or second electronic signals, receive the speed of the patrol vehicle from the speed determining element, perform a time domain to frequency domain conversion on the digital data samples creating a plurality of frequency bins, each frequency bin associated with a frequency bin number, having a relative magnitude value, and corresponding to a speed of a vehicle, convert the speed of the patrol vehicle to a frequency bin number, form a patrol vehicle speed window that includes a range of frequency bin numbers having the frequency bin number of the converted patrol vehicle speed as a center of the range, determine at least one group of successive frequency bin numbers outside of the patrol vehicle speed window whose relative magnitude is greater than a spike threshold value, convert one frequency bin number in each group to the relative speed of one target vehicle, and convert the relative speed of the target vehicle to an absolute speed using the speed of the patrol vehicle.
	As can be seen by the bolded sections of Claim 1 of ‘039 the two claims are essentially the same and therefore subject to Double Patenting.
	Dependent Claims 2-8 of the current application are essentially the same as Claims 2-8 of ‘039.
	Claim 9 of the current application recites: A traffic radar system comprising: a radar transceiver configured to transmit and receive radar beams in a front zone corresponding to an area in front of a patrol vehicle or in a rear zone corresponding to an area behind the patrol vehicle and to generate an electronic signal corresponding to the received radar beam; a speed determining element configured to receive and process radio frequency signals from a global navigation satellite system to determine and output a speed of the patrol vehicle; and a processing element configured to receive a plurality of digital data samples derived from the electronic signal, receive the speed of the patrol vehicle from the speed determining element, perform a time domain to frequency domain conversion on the digital data samples creating a plurality of frequency bins, each frequency bin associated with a frequency bin number, having a relative magnitude value, and corresponding to a speed of a vehicle, convert the speed of the patrol vehicle to a frequency bin number, form a patrol vehicle speed window that includes a range of frequency bin numbers having the frequency bin number of the converted patrol vehicle speed as a center of the range, determine at least one group of successive frequency bin numbers outside of the patrol vehicle speed window whose relative magnitude is greater than a spike threshold value, convert one frequency bin number in each group to the relative speed of one target vehicle, and convert the relative speed of the target vehicle to an absolute speed using the speed of the patrol vehicle.
	Claim 9 of ‘039 recites: A traffic radar system comprising: a first radar transceiver configured to transmit and receive radar beams from a front zone corresponding to an area in front of a patrol vehicle and to generate a first electronic signal corresponding to the received radar beam; a second radar transceiver configured to transmit and receive radar beams from a rear zone corresponding to an area behind the patrol vehicle and to generate a second electronic signal corresponding to the received radar beam; a speed determining element configured to receive and process radio frequency signals from a global navigation satellite system to determine and output a speed of the patrol vehicle; and a processing element configured to receive a plurality of digital data samples derived from one of either the first or second electronic signals, receive the speed of the patrol vehicle from the speed determining element, perform a time domain to frequency domain conversion on the digital data samples creating a plurality of frequency bins, each frequency bin associated with a frequency bin number, having a relative magnitude value, and corresponding to a speed of a vehicle, convert the speed of the patrol vehicle to a frequency bin number, form a patrol vehicle speed window that includes a range of frequency bin numbers having the frequency bin number of the converted patrol vehicle speed as a center of the range, determine at least one group of successive frequency bin numbers outside of the patrol vehicle speed window whose relative magnitude is greater than a spike threshold value, convert one frequency bin number in each group to the relative speed of one target vehicle, and convert the relative speed of the target vehicle to an absolute speed using the speed of the patrol vehicle.	
	As can be seen by the bolded sections of Claim 9 of ‘039 the two claims are essentially the same and therefore subject to Double Patenting.
	Dependent Claims 10-15 of the current application are essentially the same as Claims 10-15 of ‘039.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646